Citation Nr: 1758519	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 12-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, and in excess of 30 percent from September 16, 2016, for degenerative disc disease of the cervical spine with limitation of motion. 

2. Entitlement to an initial rating in excess of 30 percent for radiculopathy of the left upper extremity associated with degenerative disc disease of the cervical spine, with limitation of motion.

3. Entitlement to a rating in excess of 20 percent for residuals of impingement syndrome, left shoulder, status post arthroscopic resection, subacromial bursal and anterior acromioplasty. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1984, and from May 3, 2000 to May 27, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. This case was previously before the Board in August 2016, when the claims were remanded for further development. A February 2017 supplemental statement of the case was most recently issued and the claims are once again before the Board.

The issue of entitlement to a rating in excess of 20 percent for residuals of impingement syndrome, left shoulder, status post arthroscopic resection, subacromial bursal and anterior acromioplasty is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, the Veteran's service-connected degenerative disc disease of the cervical spine with limitation of motion was not manifested by forward flexion to 15 degrees or less, or ankylosis.

2. From September 16, 2016, the Veteran's service-connected degenerative disc disease of the cervical spine with limitation of motion has not been manifested by unfavorable ankylosis of the entire cervical spine or the entire spine.

3. Throughout the period on appeal, the Veteran has had no more than moderate incomplete left upper extremity radiculopathy (minor) associated with degenerative disc disease of the cervical spine, with limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 20 percent prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, for degenerative disc disease of the cervical spine with limitation of motion have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5237 (2017). 

2. The criteria for entitlement to a rating in excess of 30 percent since September 16, 2016 for degenerative disc disease of the cervical spine with limitation of motion have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5237 (2017). 

3. The criteria for a rating in excess of 30 percent for radiculopathy of the left upper extremity (minor) associated with degenerative disc disease of the cervical spine, with limitation of motion, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.124a, DC 8510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and the Veteran's written assertions. Moreover, the Board has reviewed the Veteran's electronic claims file. 

Next, the Veteran was afforded VA examinations for his cervical spine in April 2010, February 2013, and September 2016 and for his left upper extremity radiculopathy in February 2013 and September 2016 (with an addendum opinion in October 2016). The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's cervical spine disability or left upper extremity radiculopathy since the most recent VA examinations. The Veteran and his representative have not made such allegations. The Board acknowledges a July 2017 statement by the Veteran indicating that his medication had increased for his cervical spine pain. The Board finds that the September 2016 VA examination is still adequate to address the Veteran's claim as he is already receiving the maximum rating for limitation of motion (since the date of the most recent examination) and the additional pain medications do not imply that ankylosis of the spine has now been shown. The Board finds the examinations already of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

A Court or Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). As already noted, the matter was remanded in August 2016. All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). With respect to his claim for an increased rating for degenerative disc disease of the cervical spine with limitation of motion, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart, 21 Vet. App. 505.

Cervical Spine

The Veteran is currently assigned a 20 percent disability rating prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, and a rating of 30 percent disabling from September 16, 2016, for degenerative disc disease of the cervical spine with limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237. He is in receipt of a temporary 100 percent rating for his cervical spine between March 26, 2014 and April 30, 2014. 38 C.F.R. § 4.30 (2017).

The Board will thus consider whether a rating in excess of 20 percent is warranted prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, and whether a rating in excess of 30 percent is warranted from September 16, 2016, for degenerative disc disease of the cervical spine with limitation of motion. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. Diagnostic Code 5010 is applicable to arthritis, and Diagnostic Code 5237 is applicable to cervical strain. 

Traumatic arthritis will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine. A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a. These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees. See 38 C.F.R. § 4.71a, Plate V. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. See 38 C.F.R. § 4.71a, Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

At the outset, the Board notes that a rating in excess of the currently assigned 20 and 30 percent disability ratings is not available under Diagnostic Code 5010.

Entitlement to a Rating in Excess of 20 percent Prior to March 26, 2014 and Between May 1, 2014 and September 15, 2016

At an April 2010 VA examination the Veteran reported the use of several pain medications to treat his neck. He reported that his neck hurt every day and the pain is sharp like an ice pick with radiation of the pain to the left shoulder and to his left index finger. The Veteran reported that he was told by a doctor not to lift anything over 50 pounds. He stated that he has had to use bedrest for pain about every 1-2 weeks for about 1.5 to 2 hours. A physical examination at that time revealed forward flexion to 20 degrees, with flexion to 26 degrees after repetitive motion. 

The Veteran underwent an additional VA examination in February 2013. The VA examiner noted that the Veteran's neck remained symptomatic and he had pain in his neck present 90 percent of the time. Range of motion testing revealed forward flexion to 30 degrees with painful motion beginning at 30 degrees. Following repetitive testing the Veteran was still able to demonstrate 30 degrees of forward flexion. The VA examiner noted that the Veteran did not have additional limitation of range of motion of the cervical spine following repetitive-use testing. The VA examiner noted no incapacitating episodes over the past 12 months due to intervertebral disc syndrome. 

With regard to the appeal period prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, the Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In particular, for these periods on appeal, after a review of the evidence (to include VA treatment records and VA examinations), the Board finds that the Veteran's service-connected degenerative disc disease of the cervical spine with limitation of motion was not manifested by forward flexion limited to 15 degrees. Additionally, the medical evidence of record, as discussed above, documents active range of motion findings of the Veteran's cervical spine; as such, there are no documented findings of ankylosis of the Veteran's spine. Moreover, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months with bed rest prescribed by a physician has not been demonstrated. 

After a review of the evidence (VA examinations and treatment records), the Board finds that the functional equivalent of forward flexion to 15 degrees or less or ankylosis is not shown at any time prior to March 26, 2014, or between May 1, 2014 and September 15, 2016. Such findings are not shown, even when considering the Veteran's reported symptomatology for the cervical spine. The Veteran's reported symptomatology does not, when viewed in conjunction with the medical evidence, tend to establish additional limitation of motion to the degree that would warrant a rating in excess of 20 percent for the service-connected degenerative disc disease of the cervical spine with limitation of motion under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.

Additionally, as stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. A retroactive ROM testing cannot be performed because it would be a matter of mere speculation for the examiner. Therefore, the Board finds that the April 2010 and February 2013 VA examinations are adequate.

The symptomatology during this portion of the period on appeal includes forward flexion limited, at worst, to 20 degrees, and pain; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating. As a result, a rating in excess of 20 percent is denied prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, for service-connected degenerative disc disease of the cervical spine with limitation of motion. See 38 C.F.R. § 4.71a, DCs 5010-5237.

Entitlement to a Rating in Excess of 30 Percent from September 16, 2016

The Veteran underwent a VA examination in September 2016. The Veteran reported increased pain, numbness and tingling radiating down his left arm to his fingers. The Veteran reported the use of Gabapentin and Naproxen for pain. He stated that he has problems looking up over his shoulder and looking down if he is sitting down reading a book. He additionally reported that when he lifts a lot, like a bag of groceries, and he is not medicated he gets nerve pain and spasms. The Veteran additionally reported that when swallowing his food it gets "hung up" in his throat and he has to drink a lot of water. Range of motion testing reflected 15 degrees of forward flexion. No pain with weight bearing was noted. Pain on range of motion testing was noted beginning at 0 degrees of motion. The VA examiner noted no anklyosis of the spine.

With regard to the appeal period from September 16, 2016, after a review of the evidence (VA examination and treatment records), the Board finds that the Veteran's service-connected degenerative disc disease of the cervical spine with limitation of motion has not been manifested by unfavorable ankylosis of the entire cervical spine or the entire spine. The current symptomatology includes pain, and limited forward flexion, at worst, to 15 degrees. As a result, a rating in excess of 30 percent is denied. 

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the cervical spine since September 16, 2016, inquiry into the DeLuca factors is moot for that appeal period. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

Moreover, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months with bed rest prescribed by a physician has not been demonstrated. As such an increased rating under DC 5243 for intervertebral dis syndrome based on incapacitating episodes is not warranted. 

Radiculopathy of the Left Upper Extremity

The Veteran is currently assigned a rating of 30 percent disability rating for radiculopathy of the left upper extremity, for the entire period on appeal. See 38 C.F.R. § 4.124a, Diagnostic Code 8510. He asserts that a higher rating is warranted. The record reflects that the Veteran is right-handed. As such, the service-connected radiculopathy of the left upper extremity affects his minor extremity. See 38 C.F.R. § 4.69.

Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals). Moderate incomplete paralysis is rated 30 percent disabling on the minor side, and severe incomplete paralysis is rated 40 percent disabling on the minor side. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 60 percent disabling on the minor side.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Further, the Board observes that the words "slight," "moderate," and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).

At a February 2013 VA examination for the Veteran's cervical spine, muscle strength testing of the left elbow, wrist and fingers reflected normal strength. No muscle atrophy was noted. A reflex examination revealed normal results. However, a sensory examination of his left inner/outer forearm and left hand/fingers demonstrated decreased sensation to light touch. The VA examiner noted moderate paresthesias and/or dysesthesias of the left upper extremity. Moderate numbness of the left upper extremity was additionally noted. The VA examiner noted that the nerve roots involved were the C5/C6 nerve roots. No other neurological abnormalities related to his cervical spine, such as bowel or bladder problems, were noted. 

The Veteran underwent another VA examination in September 2016. Muscle strength testing of his left elbow, wrist, and fingers was normal. No muscle atrophy was noted. Additionally, reflex examinations of his biceps, triceps, and brachioradialis revealed normal results, as did sensory testing of his left shoulder, inner/outer forearm and hand/fingers. In an October 2016 addendum, it was noted that the Veteran had mild constant pain of the left upper extremity. Moderate intermittent pain was noted as was mild paresthesias and/or dysesthesias of the left upper extremity. The VA examiner also noted mild numbness of the left upper extremity. The VA examiner stated that the Veteran had moderate radiculopathy. 

Based on the VA examination reports and the supporting medical evidence of record, the Veteran's radiculopathy does not warrant a rating any higher than 30 percent for the left (minor) extremity throughout the period on appeal, under 38 C.F.R. § 4.71a, Diagnostic Code 8510, for moderate incomplete paralysis of the upper radicular group.

The Board finds no medical evidence showing that the Veteran's left upper extremity radiculopathy has been manifested by symptoms of greater than moderate incomplete paralysis for this period of time. The Veteran's VA treatment records and examinations do show findings of decreased sensation and pain in the left arm. The Board acknowledges that the Veteran has such symptoms and that they affect his ability to use or carry heavy objects. These symptoms do not, however, indicate severe incomplete paralysis of the left upper extremity, as they were found to be no more than mild to moderate in severity upon examination. The reflexes and muscle strength of the left upper extremity have consistently been within normal limits on examination; and there has been no finding of muscle atrophy. 

Despite the Veteran's complaints, the examiners of record did not find any clinically observable symptoms to be more than mild or moderate in nature. In the absence of any clinical evidence of severe incomplete paralysis due to radiculopathy of the left upper extremity, no higher rating than 30 percent for the left arm radiculopathy can be assigned. 38 C.F.R. § 4.124(a). 38 C.F.R. § 4.124a, Diagnostic Code 8510.

Lastly, with regard to both issues on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected cervical spine and radiculopathy of the left upper extremity. He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). In this case, however, the Veteran is not competent to identify specific level of his service-connected musculoskeletal and neurological disabilities according to the appropriate Diagnostic Codes and relevant rating criteria. Kahana v. Shinseki, 24 Vet. App. 428 (2011). In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular ratings for his cervical spine and radiculopathy of the left upper extremity have been in effect for appropriate periods on appeal. Accordingly, additional staged ratings are inapplicable. See Hart, 21 Vet. App. at 505.


ORDER

A rating in excess of 20 percent prior to March 26, 2014, and between May 1, 2014 and September 15, 2016, for degenerative disc disease of the cervical spine with limitation of motion is denied. 

A rating in excess of 30 percent from September 16, 2016 for degenerative disc disease of the cervical spine with limitation of motion is denied. 

An initial rating in excess of 30 percent for radiculopathy of the left upper extremity associated with degenerative disc disease of the cervical spine with limitation of motion is denied.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

Increased Rating-Left Shoulder: The Board finds that additional action is required in order to satisfy VA's obligations under the VCAA. Specifically, the RO must be afforded the opportunity to review the recently-submitted VA shoulder examination completed in May 2017 (following the most recent February 2017 supplemental statement of the case addressing the issue of an increased rating for his left shoulder). Significantly, waiver of this additional document has not been provided. See 38 C.F.R. §§ 19.31, 20.1304 (2017). While the Veteran signed a February 2017 general waiver of evidence, regarding evidence he chooses to submit, he did not indicate that he waived RO initial review of additional records obtained by VA through other development. 

Without a written waiver of initial RO consideration of the additional evidence, the appellant's claims must be returned to the agency of original jurisdiction (AOJ) for readjudication. See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Moreover, the August 2016 BVA remand directs that a supplemental statement of the case be issued after development is completed. A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders are not complied with, the Board errs in failing to insure compliance. Stegall v. West, 11 Vet. App. 268 (1998). Because an additional SSOC was not completed after association of the May 2017 VA examination, there was not compliance with the remand instructions. The Board is thus compelled to remand the appeal for appropriate adjudicatory consideration of this claim and the promulgation of an SSOC. Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2017).

Additionally, there is some confusion over the issue of whether TDIU (a total rating) is being raised by this record. In an August 2013 statement the Veteran indicated that he wished to withdraw his appeal on the issue of a TDIU. However, in an October 2017 Informal Hearing Presentation the Veteran's representative noted the Veteran's 2012 statement that his disabilities at issue were so severe they forced him to quit work as a truck driver. Nevertheless, in a July 2017 statement the Veteran reported that his medications had increased and were affecting his life style and work performance. This implies he may be working again. Further, at his May 2017 VA shoulder examination, the Veteran reported that he was working full-time as a tour bus driver. Vocational Rehabilitation records recently associated with the claims file reflect the Veteran was trying to get involved in photography as a paid hobby. The Board does not wish to have to remand the case for a third time. Because the Board has to remand the Veteran's increased rating claim for his left shoulder, during this time, the Veteran and his representative are asked to make clear whether this issue is now being raised again. As a result of this confusion, the Board will not list TDIU as an issue in this case, at this time. 

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, review the newly submitted evidence (since the February 2017 Supplemental Statement of the Case) and readjudicate the appellant's claim(s). 

If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


